                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

GYAN KUMAR MANGAR,                                )
                                                  )
                       Petitioner,                )
                                                  )
       vs.                                        )        Case No. 18-cv-2178-SMY
                                                  )
DAMON ACUFF,                                      )
                                                  )
                       Respondent.                )


                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       On December 13, 2018, Petitioner Gyan Kumar Mangar submitted his Petition for writ of

habeas corpus to jail officials for mailing to the Court. (Doc. 1, pp. 9-11). The Petition is brought

pursuant to 28 U.S.C. § 2241 and challenges Mangar’s detention by Immigration and Customs

Enforcement (“ICE”). In the Petition, Mangar sought release from ICE custody because he had

been detained for more than six months while awaiting a travel document that he alleged would

not be issued in the foreseeable future. (Doc. 1, p. 8).

       Now before the Court is Respondent’s Motion to Dismiss Petition as Moot. (Doc. 10). A

copy of the Motion was mailed to Petitioner at his address of record (the Pulaski County Detention

Center). However, the Motion discloses that Petitioner is no longer detained there, having been

released on an Order of Supervision on December 17, 2018, the same day the Petition was received

and docketed by the Clerk of Court. (Doc. 1; Doc. 10, p. 2). Mangar has not submitted a change

of address, and no response from him to the instant motion is expected.

                                              Analysis

       A Petition filed under 28 U.S.C. § 2241 is the appropriate vehicle for challenging the length


                                                  1
of detention pending removal from the United States. Zadvydas v. Davis, 533 U.S. 678, 687-88

(2001). Under 28 U.S.C. § 2241(c), a writ of habeas corpus “shall not extend to a prisoner” unless

he is “in custody.” The “in custody” requirement is satisfied if the petitioner was in custody at the

time of the filing of the petition. Spencer v. Kemna, 523 U.S. 1, 7 (1998). Therefore, a detainee

who is released while his petition for writ of habeas corpus is pending meets the “in custody”

requirement and his release does not necessarily render his petition moot. However, the petition

must still present a “case or controversy” under Article III, Section 2 of the Constitution. That is,

the petitioner “must have suffered, or be threatened with, an actual injury traceable to the

[respondent] and likely to be redressed by a favorable judicial decision.” Spencer, 523 U.S. at 7

(internal citation omitted).

       “The inability to review moot cases stems from the requirement of Article III of the

Constitution which limits the exercise of judicial power to live cases or controversies.” A.M. v.

Butler, 360 F.3d 787, 790 (7th Cir. 2004). In this case, as Respondent points out, the only relief

Petitioner requested was to be released from detention while awaiting removal. (Doc. 1, p. 8; Doc.

10, p. 2). Thus, Petitioner has in fact received the only relief he sought. As the Court cannot give

Petitioner any effective relief, the case has become moot.

                                            Disposition

       For the foregoing reasons, Respondent’s Motion to Dismiss (Doc. 10) is GRANTED and

this action is DISMISSED WITHOUT PREJUDICE. The Clerk of Court is DIRECTED to

enter judgment in accordance with this Order.

       If Petitioner wishes to appeal the dismissal of this action, his notice of appeal must be filed

with this Court within 60 days of the entry of judgment. FED. R. APP. P. 4(a)(1(A). A motion for

leave to appeal in forma pauperis (“IFP”) must set forth the issues Petitioner plans to present on



                                                 2
appeal. See FED. R. APP. P. 24(a)(1)(C). A proper and timely motion filed pursuant to Federal

Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline. FED. R. APP. P. 4(a)(4). A

Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of the

judgment, and this 28-day deadline cannot be extended. Other motions, including a Rule 60

motion for relief from a final judgment, do not toll the deadline for an appeal.

       It is not necessary for Petitioner to obtain a certificate of appealability from this disposition

of his Section 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       IT IS SO ORDERED.

       DATED: February 11, 2019



                                                       s/ STACI M. YANDLE
                                                       Staci M. Yandle
                                                       United States District Judge




                                                  3
